Title: James Madison to Edward Coles, 29 August 1834
From: Madison, James
To: Coles, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                August 29. 1834.
                            
                        
                        I have received, my dear Sir, your favor of the 17th. The motives to it are as precious to me, as its object
                            is controvertible.
                        You have certainly presented your views of the subject with great skill and great force. But you have not
                            sufficiently adverted to the position I have assumed, and which has been accorded or rather assigned to me by others, of
                            being withdrawn from party agitations, by the debilitating effects of age and disease.
                        And how could I say that the present exciting questions in which you exhort me to engage, are not party
                            questions? How could I say that the Senate was not a party, because representing the States, and claiming the support of
                            the people; or that the other House, representing the people and confiding in their support, with the Executive at their
                            head, was less than a party? How could I say that the former is the nation, and the latter but a faction?
                        What a difference again between my relations to the Resolutions of 98-99, charged on my individual
                            responsibility, and my common relation only to the Constitutional questions now agitated; to which might be added the
                            difference of my present condition, from what it was at the date of my published exposition of those resolutions, and the
                            habit now of invalidating opinions emanating from me by a reference to my age and infirmities?
                        Would not candour and consistency oblige me, in denouncing the heresies of one side, not to pass in silence
                            those of the other? For claims are made by the Senate, in opposition to the principles and practice of every
                            administration, my own included; and varying materially, in some instances, the relations between the great Departments of
                            the Government. A want of impartiality in this respect, would enlist me into one of the parties, shut the ear of the
                            other; and discredit me with those, if there be now such, who are wavering between them.
                        How, in justice or in truth, could I join in the charge against the President, of claiming a power over the
                            public money, including a right to apply it to whatever purpose he pleased, even to his own? However unwarrantable the
                            removal of the deposits, or culpable the mode of effectuating it, the act has been admitted by some of his leading
                            opponents, to have been, not a usurpation, as charged; but an abuse only of power. And however unconstitutional, the
                            denial of a Legislative power over the Custody of the public money, as being an Executive prerogative, there is no
                            appearance of a denial to the Legislature of an absolute and exclusive right to appropriate the public money, or of a
                            claim for the Executive of an appropriating power, the charge nevertheless, pressed with most effect against him. The
                            distinction is so obvious, and so essential, between a custody and an appropriation, that candour would not permit a
                            condemnation of the wrongful claim of custody, without condemning at the same time, the wrongful charge of a claim of
                            appropriation.
                        Candour would require from me also a notice of the disavowal of the President, doubtless real tho’ informal,
                            of the obnoxious meaning put on some of his acts, particularly his Proclamation; a notice which would detract from my
                            credit with those who carefully keep the disavowal out of view, in their strictures on the Proclamation. When I remarked
                            to you my entire condemnation of the Proclamation, I added "in the sense which it bore, but which it appeared had been
                            disclaimed". In fact I have in conversations from which I apprehended no publicity, frankly
                            pointed at what I regarded as heretical doctrines on every side; my wish to avoid publicity being prescribed by my
                            professed as well as proper abstraction from the polemic scene. I have accordingly, in my unavoidable answers to dinner
                            invitations received from quarters adverse to each other; but equally expressing the kindest regard for me, endeavoured to
                            avoid involving myself in their party views, by confining myself to subjects in which all parties profess to concur; and
                            to the proceedings of Virginia, generally referred to in the invitations, and with respect to which, my adherence was well
                            known.
                        You call my attention, with much emphasis, to "the principle openly avowed by the President and his friends,
                            that offices and emoluments were the spoils of victory, the personal property of the successful candidate for the
                            presidency, to be given as rewards for electioneering services; and in general to be used as the means of rewarding those
                            who support, and of punishing those who do not support, the dispenser of the fund." I fully agree in all the odium you
                            attach to such a rule of action. But I have not seen any avowal of such a principle by the President, and suspect that few
                            if any of his friends would openly avow it. The first I believe who openly proclaimed the right and policy, in a
                            successful candidate for the presidency, to reward friends and punish enemies, by removals and appointments, is now the
                            most vehement, in branding the practice. Indeed, the principle if avowed without the practice, or practiced without the
                            avowal, could not fail to degrade any Administration; both together completely so. The odium itself would be an antidote
                            to the poison of the example, and a security against the permanent danger apprehended from it.
                        What you dwell on most is, that nullification is more on the decline, and less dangerous, than the popularity
                            of the President, with which his unconstitutional doctrines is armed. In this I cannot agree with you. His popularity is
                            evidently and rapidly sinking under the unpopularity of his doctrines. Look at the increasing minorities in States which
                            have not yet become majorities. Look at the leading partizans who have abandoned and turned against him; and at the
                            reluctant and qualified support given by many who still profess to adhere to him. It cannot be doubted that the danger and
                            even existence of the heresies which have grown up under the auspices of his name, will expire with his natural or his
                            official life, if not previously to either.
                        On the other hand what more dangerous than nullification, or more evident than the progress it continues to
                            make, either in its original shape, or in the disguises it assumes. Nullification has the effect of putting powder under
                            the Constitution and Union, and a match in the hand of every party to blow them up at pleasure: And for its progress,
                            hearken to the tone in which it is now preached; cast your eye on its increasing minorities in most of the Southern States
                            without a decrease in any one of them. Look at Virginia herself and read in the Gazettes, and in the proceedings of
                            popular meetings, the figure which the anarchical principle now makes, in contrast with the scouting reception given to it
                            but a short time ago.
                        It is not probable that this offspring of the discontents of South Carolina, will ever approach success, in a
                            majority of the States. But a susceptibility of the contagion in the Southern States is visible; and the danger not to be
                            concealed, that the sympathies arising from known causes, and the inculcated impression of a permanent incompatibility of
                            interests between the South and the North, may put it in the power of popular leaders aspiring to the highest stations,
                            (and despairing of success on the Federal theatre) to unite the South, on some critical occasion, in a course that will
                            end in creating a new theatre, of great tho’ inferior extent. In pursuing this course, the first and most obvious step is
                            nullification; the next secession; and the last a farewell separation. How near was this course being lately exemplified?
                            And the danger of its recurrence in the same or some other quarter may be increased by an increase of restless aspirants,
                            and by the increasing impracticability of retaining in the Union a large and cemented section against its will. It may
                            indeed happen that a return of danger from abroad, or a revived apprehension of danger at home, may aid in binding the
                            States in one political system; or that the geographical and commercial ligatures, may have that effect; or that the
                            present discord of interests between the North and the South, may give way to a less diversity in the applications of
                            labor, or to the mutual advantage of a safe and constant interchange of the different products of labor in different sections. All this may happen, and with the exception of foreign hostility, hoped for. But in the mean
                            time, local prejudices and ambitious leaders may be but too successful in finding or creating occasions for the nullifying
                            experiment of breaking a more beautiful vase,* than the British Empire ever was, into parts which a miracle only could
                            reunite.
                        I have thought it due to the affectionate interest you take in what concerns me, to submit the observations
                            here sketched, crude as they are. The field they open for reflection I leave to yours, and to your opportunity which I
                            hope will be a long one, of witnessing the developments & vicissitudes of the future. I need not say that the
                            letter is entirely confidential. It would otherwise do what it endeavours to shew I ought not
                            to do, and could not consistently do.
                        My health has not improved since you left us. Mrs. M. joins in wishing a
                            continuance of yours & that of your amiable partner, & all other happiness to you both.
                        *see Franklin’s letter to Lord Howe, in 1776
                        
                            
                                James Madison 
                            
                        
                    